t c memo united_states tax_court albert g cooper petitioner v commissioner of internal revenue respondent docket no 8163-02l filed date joseph p nigro for petitioner edward j laubach jr for respondent memorandum opinion wells chief_judge the instant case is before us on respondent’s motion for summary_judgment pursuant to rule pursuant to sec_6330 respondent determined that the proposed collection action relating to petitioner’s and taxable years was appropriate petitioner contends that respondent’s motion for summary_judgment should be denied because respondent did not consider a letter petitioner allegedly sent to respondent declaring petitioner’s intent to pursue a collection alternative or an offer_in_compromise all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the parties’ moving papers contain certain statements of fact which the parties do not dispute and are set forth as facts for the purpose of deciding the instant motion petitioner resided in mckees rocks pennsylvania when the petition was filed on date petitioner filed a chapter reorganization case with the u s bankruptcy court for the western district of pennsylvania an amended plan_of_reorganization was confirmed in on date the plan was converted from a chapter case to a chapter case respondent issued a proof_of_claim relating to petitioner’s and taxable years on date respondent issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing relating to the and taxable years on date respondent received petitioner’s request for a hearing in the request for a sec_6330 hearing petitioner stated we disagree with the assessed balances and statutory additions based on the fact that payments were made to the internal_revenue_service that have not been credited on date respondent’s appeals officer contacted petitioner by telephone to conduct a sec_6330 hearing in a letter dated date from the appeals officer to petitioner the appeals officer provided petitioner with a transcript of account for the years in issue the appeals officer’s letter stated this is in response to our phone conversation on date when we last spoke the plan was for me to provide you with these transcripts you were to then study them and advise me if there were any missing credits or if any taxes have not yet been abated according to the bankruptcy court discharge order in a letter dated date petitioner replied to the appeals officer’s letter and stated a review of the transcripts reveals several discrepancies the amounts that have been paid that have not been credited to our clients account it appears that the amounts paid have been credited on the statement but the amounts have not been applied to reduce the tax obligations of the debtor failure to credit penalties discharged in bankruptcy the debtor filed for chapter bankruptcy in his case was subsequently converted to a chapter in the debtor did receive a discharge in chapter of all his unsecured obligations it is our contention that all the penalties that have been assessed by the internal_revenue_service through should have been abated by the internal_revenue_service since they were a general unsecured obligation the transcripts that you have provided do not reflect any abatement of penalties that were assessed against the debtor consequently all account balances shown for each year commencing in through the year are incorrect on date the appeals officer replied to petitioner’s date letter the appeals officer’s letter stated you also stated that penalties discharged in bankruptcy were not credited i have consulted with one of the local bankruptcy specialists who has advised me that the penalties in your client’s case were not dischargeable taxes will not be dischargeable if the due_date for a tax_return is within years of the bankruptcy petition date also when a case converts from chapter to chapter it carries the same original petition date although according to the dates in your letter your client’s bankruptcy converted to chapter in the petition date for purposes of determining dischargeability goes back to the original filing in accordingly my determination at this time would have to be that the balances shown due are correct if i have misstated or misunderstood either the facts or the law relating to some aspect of this matter please correct me and provide a citation that supports your position i will certainly reconsider all of this if my analysis is not consistent with the facts and law if you wish to explore payment options i can assist you in that matter options may include either an installment_payment agreement an offer_in_compromise or possibly a suspension of collection action pending an improvement in your client’s financial situation form_656 is enclosed for your use and information in that booklet you will also find financial statements forms 433-a b if anything other than a short-term payment plan is sought your client will have to submit the appropriate financial statement in support of the proposal they wish to make i am faxing this letter to you this morning the original will be in the mail along with the form_656 if you have questions or concerns please give me a call i would like your reply by date if i do not hear from you by that time i will close my case and issue a determination_letter that will advise you of your client’s right to contest the determination by filing suit in tax_court petitioner responded to the appeals officer’s letter by letter sent by petitioner’s counsel to respondent on date in which petitioner requested an extension of time to reply to respondent’s date letter petitioner’s counsel indicated that petitioner was employed as a truck driver and that he was out of town petitioner’s counsel requested an extension of days from date to review the contents of the appeals officer’s letter on date respondent issued a notice_of_determination for the years in issue sustaining the amounts sought to be collected by levy the notice_of_determination stated no evidence has been presented to show that the amounts shown due are incorrect you have not demonstrated that any portion of these liabilities was discharged in bankruptcy you have not proposed a collection alternative the proposed collection action is sustained attachment attached to the notice_of_determination indicated that petitioner expressed concern for the fact that there are missing credits and for the fact that bankruptcy should have discharged a portion of what is due the appeals officer indicated that petitioner did not question the appropriateness of the collection action or raise any collection alternatives moreover attachment stated taxpayer has not demonstrated that there are any missing credits and has not refuted the service’s claim that these liabilities were never discharged in bankruptcy a telephonic hearing was held with the representative a deadline for responding was set and later extended at the request of the representative i have not received a reply to my offer to consider other collection alternatives absent a cooperative response from the taxpayer i must sustain the proposed levy action on date petitioner filed a petition in this court on date respondent’s appeals officer signed an affidavit which states i have examined the purported letter from attorney nigro to me dated date a copy of which is attached hereto as exhibit to the best of my knowledge i never received this letter exhibit if i had received this letter it would now be part of the administrative file in this case if i had received this letter before appeals issued the notice_of_determination to mr cooper on date i would have given mr cooper a short_period of time to formally submit an offer_in_compromise if an offer was not formally submitted i would have still issued the notice_of_determination on date i provided attorney nigro with a form_656 offer_in_compromise instructional booklet and forms which he could have used to submit an offer to me before appeals issued the notice_of_determination on date discussion petitioner contends that respondent failed to consider his date letter which announced petitioner’s intent to pursue collection alternatives or an offer_in_compromise respondent contends that petitioner’s date letter was not received and petitioner did not make an offer_in_compromise or propose collection alternatives summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 a motion for summary_judgment may be granted where there is no dispute as to a material fact and a decision may be rendered as a matter of law see rule a and b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a manner most favorable to the other party see 119_tc_252 citing 85_tc_812 the party opposing summary_judgment must set forth specific facts which show that a question of genuine material fact exists and may not rely merely on allegations or denials in his pleadings 1rule b provides a decision shall thereafter be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law see 91_tc_322 87_tc_214 in the instant case the appeals officer’s date letter responding to petitioner’s date letter addressed the issue of an offer_in_compromise or collection alternatives petitioner’s date letter sent in reply to the appeals officer’s date letter stated that petitioner’s counsel was attempting to contact petitioner in an effort to discuss the issues proposed in respondent’s date letter petitioner’s date letter indicated that an extension of time for reply to the appeals officer’s date letter was necessary because petitioner a truck driver was unavailable to consider the appeals officer’s letter the attachment to the notice_of_determination refers to the appeals officer’s date letter to petitioner and indicates that the period for petitioner to respond to that letter was extended however according to respondent no communication from petitioner was received regarding that issue petitioner contends that his counsel sent respondent a letter on date in which petitioner sought to negotiate an offer_in_compromise or a collection alternative with the appeals officer petitioner alleges that letter states after discussing this matter with our client he has requested that we pursue a collection alternative on his behalf our client would like to pursue an offer and compromise respondent contends that petitioner did not send the alleged date letter sec_6330 requires the commissioner’s appeals officer to consider offers of collection alternatives which may include posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise see 114_tc_176 we review the commissioner’s determinations under sec_6330 under an abuse_of_discretion standard 114_tc_604 goza v commissioner supra the correspondence between petitioner and the appeals officer indicates that respondent was aware that petitioner was interested in seeking an offer_in_compromise respondent included the offer_in_compromise materials in the date letter to petitioner petitioner’s date letter requested an extension of time to file a response to that letter the notice_of_determination refers to such an extension of time to file a response petitioner contends that his date letter stated that he wanted to seek an offer_in_compromise or enter into a collection alternative with respondent we view these facts in the light most favorable to petitioner as the nonmoving party see 85_tc_527 upon review of the facts and allegations contained in the parties’ moving papers we conclude that petitioner has alleged specific facts which indicate that a factual controversy exists our examination of the correspondence between petitioner and respondent leads us to conclude that the parties contemplated further negotiations toward an offer_in_compromise and that the date letter even though it may not have been received by respondent was sent to achieve that purpose accordingly we hold that respondent has not proved that there is no genuine issue of material fact and that a decision may be rendered as a matter of law on the issue before us in the instant motion see id accordingly respondent’s motion for summary_judgment will be denied on the basis of the foregoing an appropriate order will be issued 2respondent contends that petitioner conceded all issues relating to the taxable_year pursuant to rule b having denied respondent’s motion for summary_judgment we note that petitioner may move to amend the petition to include the taxable_year see rule
